                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DANIEL EDWARD CALLAHAN,

         Plaintiff,
                                                                      Case No. 1:18-cv-1185
 v.
                                                                      HON. JANET T. NEFF
 JON H. HULSING, et al.,

         Defendants.
 ____________________________/


                                     OPINION AND ORDER

       Plaintiff initiated this action on October 19, 2018 against the Honorable Jon H. Hulsing

and other unnamed judges of the Ottawa County 20th Circuit Court, alleging that Judge Hulsing

erred by entering a Personal Protection Order (PPO) against Plaintiff. On November 2, 2018, the

Magistrate Judge issued a Report and Recommendation, recommending that the action be

dismissed for lack of subject matter jurisdiction. The matter is presently before the Court on

Plaintiff’s objections to the Report and Recommendation (ECF No. 10). In accordance with 28

U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration

of those portions of the Report and Recommendation to which objections have been made. The

Court denies the objections and issues this Opinion and Order.

       In his one-paragraph objection, Plaintiff asserts that Judge “Hulsing violated subject matter

jurisdiction” (ECF No. 10 at PageID.23). Plaintiff wholly fails to identify any factual or legal error

in the Magistrate Judge’s analysis of this Court’s jurisdiction over the subject matter of his case.
Therefore, the Court denies Plaintiff’s objections and approves and adopts the Report and

Recommendation as the Opinion of the Court.

       Accordingly, a Judgment will be entered consistent with this Opinion and Order. See FED.

R. CIV. P. 58; Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (“Jurisdiction is

power to declare the law, and when it ceases to exist, the only function remaining to the court is

that of announcing the fact and dismissing the cause.”). Because this action was filed in forma

pauperis, this Court also certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this

Judgment would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610-11

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 10) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 9) is APPROVED and ADOPTED

as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint (ECF No. 1) is DISMISSED for the

reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of the Judgment would not be taken in good faith.


Dated: February 6, 2019                                       /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge




                                                2
